DUCKER, JUDGE:
Claimant, Milford Hardesty, doing business as Hillsview Floral Co., at 114 Chestnut Avenue, Kingwood, West Virginia, alleges non-payment by the West Virginia Board of Regents of rent for ten months, June 1, 1972 to April 1, 1973, of greenhouse space furnished to West Virginia University for use in conjunction with a research grant in horticulture.
The University had obtained approval of the renting of the greenhouse space by grant project authorities and a rental allotment was provided for in the project budget, but no formal lease agreement was prepared or signed. However, the premises were accepted and used by the University for such purpose. A formal lease agreement was later to be effective April 1, 1973, but it was not allowed to be predated or previously effective. Consequently the previous ten months’ rent of $250 per month was not paid simply because a proper lease had not been processed.
All of the facts alleged are admitted by the respondent and payment recommended. As budgetary requirements were met and the .University received the full benefit and use of the property involved, we are of the opinion to, and do hereby award the petitioner the sum of $2500.
The clerk of the Court is hereby directed to transmit a copy of *56this opinion to the respondent State agency in order that this claim may be paid under the advisory procedure of Chapter 14, Article 2, Section 18 of the Code of West Virginia.
Award of $2500.